Case

3:21-cv-00142-DWD Document 32 Filed 03/05/21 Page 1of3 Page ID #240

 

 

 

Mc Nea) ZA
V, Case Mo! 4 3: 21-CV- 00 142 ~DWd
Watson etal .

 

 

 

Me tion to Proceed Co jy ol Gin tb

 

 

Now Comes Flaintity Basilio Rosales - Coy tez #471090
infoy ming this Honoyvabjle Couvfp that L want te Continue as
a Poyty to Ths Case, TF have ingusies Cons/stant with Clan
ih the Complaint,

Evid en ce of Sim lan Comp laints by me were S4bin;/t7ed as
Evidence with the oviainal tiling of this Case,

_ Please move this case ferwavd with me as a Plainttf,

 

 

 

ew

 

Basilio Ko Sales. Cor téz

02/22 /2|

 

 

 

 

 

 

 
Christopher McNe<( $6 -4 6406
Re llevile £1, boeeo

 

(| S DstrictCoor +Clerk
7159 Missourt Ave

 

Case 3:21-cv-00142-DWD Document 32 Filed 03/05/21 Page2of3 Page ID#
Case 3:21-cv-00142-DWD Document 32 Filed 03/05/21 Page3of3 Page ID #242

 

 
